Schuchman, J.
This is an appeal from a judgment entered on a verdict rendered by a jury, and from the order denying a motion for a new trial made on the judge’s minutes.
The action is brought to recover damages for personal injuries, caused by the falling of a skid, which plaintiff, who was working ■ as a longshoreman for the defendant, a stevedore, claims was not made fast to the side of the vessel that he was assisting in loading, and which skid was not provided with lanyards. The defendant’s liability under the law as master towards the plaintiff, his servant, arises from the fact that he is bound to provide proper and suitable tools and appliances. The evidence on behalf of the plaintiff, and particularly the testimony of plaintiff’s witness Daniel Donovan shows, that there were no lanyards attached to that skid and that the skid was not fastened to the rails of the vessel. The defendant’s contention is, that there were lanyards attached to the skid, *678and that there were ropes lying around the vessel which could have been used for lanyards in fastening the skid to the vessel; that he had’a competent gangway man at the tirhe at the work, whose duty and function it was to see to it that the skid was properly fastened, and that if said gangway man did not perform his functions properly, the accident was caused and the injury to the plaintiff occasioned by the carelessness and negligence of a coworkman, for which the defendant, as master, is not liable. The' plaintiff’s' and the defendant’s contention under such a state of evidence was fairly submitted to the jury, which found in plaintiff’s favor, and we don’t deem ourselves to be justified to disturb that verdict on the evidence. We do not think that that part of the judge’s charge saying, “ That the jury are not to be swayed by the number of witnesses, but by the quality of the testimony,”. which the defendant took exception to, misled the jury or influenced the jury in their verdict in any way to the defendant’s injury.
Judgment and order appealed from affirmed, with costs.
Yaw Wyok, Oh. J., concurs. • .
Judgment and order affirmed, with costs.